 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARY FRANCIS FISHER, A.K.A.                         No. 2:18-cv-2819 DB P
      SONNY BARGER, II, A.K.A. GARY
12    DALE BARGER,
13                         Plaintiff,                     ORDER
14             v.
15    CALIFORNIA,
16                         Defendant.
17

18            Plaintiff is a state prisoner proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

19   § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C.

20   § 636(b)(1).

21            Plaintiff has neither paid the filing fee for this action nor requested leave to proceed in

22   forma pauperis pursuant to 28 U.S.C. § 1915. Review of court records reveals that on at least

23   three occasions lawsuits filed by the plaintiff have been dismissed on the grounds that they were

24   frivolous or malicious or failed to state a claim upon which relief may be granted:

25        •    Fisher v. FBI, No. 1:13-cv-0414 LJO SAB (E.D. Cal. Jul. 26, 2013) (matter dismissed

26             for failure to state a claim);

27        •    Fisher (Barger) v. FBI, No. 1:13-cv-0535 DLB (E.D. Cal. Nov. 21, 2013) (matter

28             dismissed for failure to state a claim), and
                                                          1
 1         •    Fisher v. Bivens, 6 Unknown Agents, No. 14-cv-1439 UA MAN (C.D. Cal. Mar. 6,

 2              2014) (matter dismissed for failure to state a claim).

 3             Plaintiff is therefore precluded from proceeding in forma pauperis in this action unless

 4   plaintiff is “under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). Plaintiff

 5   has not alleged any facts which suggest that he is under imminent danger of serious physical

 6   injury. (See generally ECF No. 1). On the contrary, plaintiff alleges that in 2013, another inmate

 7   attacked and attempted to kill him. (See id. at 1). He also appears to allege that he was denied

 8   access to the prison law library and to the courts when he attempted to file a lawsuit. (See id. at

 9   3, 5). These facts do not suggest that plaintiff is in imminent danger of serious physical injury.

10   Therefore, in order to proceed with this action, plaintiff must submit the appropriate filing fee.

11             In accordance with the above, IT IS HEREBY ORDERED that:

12             1. The Clerk of Court randomly assign a District Court judge to this matter, and

13             2. Within twenty-one days from the date of this order, plaintiff shall submit the

14   appropriate filing fee. Plaintiff’s failure to comply with this order will result in a

15   recommendation that this action be dismissed.

16   Dated: November 2, 2018

17

18

19

20
21   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/fish2819.1915g.noifp
22

23

24

25

26
27

28
                                                              2
